an action to recover damages for personal injuries arising out of an automobile accident in Germany, defendant Avis Rent-A-Car System, Inc., appeals from an order of the Supreme Court, Nassau County, dated January 23, 1976, which granted plaintiff’s motion to reargue and, upon reargument, denied its motion to dismiss the action on the ground of forum non conveniens. Order affirmed, with $50 costs and disbursements. The discretion of the Special Term was properly exercised. Upon the argument of this appeal, as at Special Term, appellant stated that, if this action were relegated to the courts of California, where plaintiff’s claim is time-barred, it would not waive pleading the Statute of Limitations defense, which is available to it under the laws of California. Cohalan, Acting P. J., Rabin, Shapiro and O’Connor, JJ., concur.